         Case 2:02-cr-00279-JAD-VCF Document 95 Filed 08/19/20 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:02-cr-00279-JAD-VCF
 4
                    Plaintiff,                         ORDER
 5
            v.                                               ECF No. 94
 6
     WILLIAM TELLEZ,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for Monday, August 24, 2020 at 2:00 p.m., be vacated and continued to September 28, 2020,

12   at 1:30 p.m.

13          DATED this 19th day of August, 2020.

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
